CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3a:
The proposed amendments after a final rejection, but prior to the date of filing a brief, will not be entered because they raise issues that would require a further consideration and/or search. Specifically, the proposed amendments introduce new claims 26 and 27, which require a specific amount of the hot melt and adhesive is biodegradable. Such a limitation was not previously considered and requires a reconsideration of the prior art references and a novel search.

Continuation of 12:
The request for reconsideration has been considered, but does NOT place the application in condition for allowance because Applicant’s arguments are unpersuasive.
	Applicant reiterates arguments from the prior response filed 3 August 2020. Specifically, Applicant points out that the claims require a relatively small amount of the copolymer of vinyl acetate and crotonic acid because including such a small amount provides a hot melt adhesive that is primarily composed of biodegradable components, but also exhibits mechanical adhesive properties that are comparable to conventional non-biodegradable hot melt adhesives. Applicant contends that this property is not 
	Applicant’s arguments are unpersuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Fakla is not relied upon to disclose the amount of vinyl acetate-crotonic acid copolymer added to the adhesive composition. Instead, the primary reference Wann discloses a polyvinyl acetate component in an amount that overlaps with the claimed range. The proposed combination involves replacing the polyvinyl acetate of Wann with the polyvinyl acetate-crotonic acid copolymer of Fakla without necessarily changing the amounts in order to take advantage of the art recognized benefits of resistance to high humidity and good bond flexibility. 
	Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP §2123(I-II). In the instant case, while Fakla may disclose a specific amount of vinyl acetate-crotonic acid copolymer, said amount is for a specific composition intended for boding non-woven disposables (Fakla at col. 4, lines 26-36). Broadly, Fakla teaches that “a preferred group of adhesive compositions intended to have resistance to high humidity and good flexibility of bonds, we have found it advantageous to include a substantial proportion of the vinyl acetate-crotonic acid copolymer in the composition (Fakla at col. 4, lines 22-26). The scope of “substantial proportion” is broad, and it is not necessarily limited to the specific examples of Fakla. Therefore, one of ordinary skill in the art would have been motivated to attempt to replace the vinyl acetate of Wann with the vinyl acetate-crotonic acid copolymer, while keeping the same amount disclosed in Wann, in order to obtain an adhesive composition having the benefits of humidity resistance and bond flexibility. There is not enough persuasive evidence that there is a critical value for an amount of vinyl acetate-crotonic acid for an adhesive composition to demonstrate the purported benefits.
	Applicant’s arguments drawn to the requisite content of biodegradable recited by the newly added claims are not commensurate in scope with the claims because they are not being entered.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        2/26/21